Citation Nr: 1420328	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for benign prostatic hypertrophy.

5.  Entitlement to service connection for dermatitis.

6.  Entitlement to service connection for coronary artery disease.

7.  Entitlement to service connection for a gastrointestinal disability.

8.  Entitlement to service connection for a right hand disability, other than carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims.  When this case was before it in November 2012, the Board found new and material evidence had been received and reopened the claims for service connection for sleep apnea, hypertension, hyperlipidemia, benign prostatic hypertrophy and dermatitis.  These claims, along with the remaining claims, were remanded for additional development of the record. 

The issues of service connection for coronary artery disease and hyperlipidemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been granted service connection for, among other disabilities, diabetes mellitus, type II, rated as 20 percent disabling.

2.  Sleep apnea was not manifested during active duty service or for many years thereafter, is not otherwise causally related to such service, nor is it caused or aggravated by a service-connected disability.

3.  Hypertension was not manifested during active duty service or for many years thereafter, is not otherwise causally related to such service, nor is it caused or aggravated by a service-connected disability.

4.  Benign prostatic hypertrophy was not manifested during active duty service or for many years thereafter, is not otherwise causally related to such service, nor is it caused or aggravated by a service-connected disability.

5.  Dermatitis was not manifested during active duty service or for many years thereafter, is not otherwise causally related to such service, nor is it caused or aggravated by a service-connected disability.

6.  A gastrointestinal disability was not manifested during active duty service or for many years thereafter, is not otherwise causally related to such service, nor is it caused or aggravated by a service-connected disability.

7.  A right hand disability (other than carpal tunnel syndrome), to include arthritis of the right ring finger, was not manifested during active duty service or for many years thereafter, is not otherwise causally related to such service, nor is it caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

2.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2013).

3.  Benign prostatic hypertrophy was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

4.  Dermatitis was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

5.  A gastrointestinal disability was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

6.  A right hand disability (other than carpal tunnel syndrome), to include arthritis of the right ring finger, was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  A November 2008 letter, issued prior to the rating decision on appeal, explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The RO arranged for VA examination to ascertain the etiology of the Veteran's disabilities.  The Board has found the examinations adequate to consider these issues.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war, and hypertension or arthritis becomes manifest to a degree of 10 percent or more within one year following termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection is in effect for, among other disabilities, right carpal tunnel syndrome, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; and for tinea pedis with onychomycosis, evaluated as noncompensable.

The head, face, neck and scalp were evaluated as abnormal on the separation examination in October 1971, and pseudofolliculitis was noted.  In addition, the feet were abnormal, with a notation of fungal infection.  The heart and vascular system, abdomen and viscera, skin and genitourinary system were evaluated as normal.  Blood pressure was 132/80.

VA outpatient treatment records show the Veteran was referred to a dermatologist in March 1983 for a rash on his toes.  He was to be evaluated for a fungal infection.  An Agent Orange skin examination in May 1983 showed the Veteran had active acneform lesions and scars on his thorax.  A questionable rash on his groin was noted.  When seen the same day, blood pressure was 114/70.  It was indicated the dermatology consultation was incomplete.  He complained of itching in his groin in November 1983.  Pruritus was noted.  It was reported in April 1984 that the Veteran had persistent scrotal pruritus, but this had resolved in June 1984.  

Private medical records show the Veteran was seen in March 1997 and it was indicated he had a history of hypertension.  Blood pressure was 160/100.  In March 2006, he was referred for an evaluation of voiding trouble.  He had noticed urinary frequency for the past 6 to 12 months, as well as nocturia, a slow urinary stream and dribbling urination.  He had not had any prostate trouble in the past.  The assessment was benign prostatic hyperplasia with bladder outlet obstructive symptoms.  The Veteran reported a history of occasional constipation in April 2006.  The impression was constipation associated with pain during bowel movements.  Colon cancer, hemorrhoids, anal fissure, irritable bowel syndrome and diverticular disease were to be ruled out.  A colonoscopy later that month showed multiple rectal polyps and a few diverticuli in the colon.  

On VA Agent Orange examination in February 2007, the Veteran reported he had athlete's feet, a groin fungus and jungle rot in Vietnam, and stated he had been treated for the latter condition while in service.  He claimed he developed dermatitis after his return from Vietnam.  An examination revealed no rashes, lesions, ulcers, athlete's foot or onychomycosis.  The impressions were dermatitis and sleep apnea.  

On May 2007 VA examination for diabetes mellitus, the Veteran reported he was told he had borderline diabetes in the 1980's, but had not been on any treatment.  A history of sleep apnea and gastroesophageal reflux disease was noted.  He stated he had a rash on his back in the summer and sometimes in the winter.  

When seen at a VA outpatient treatment clinic in January 2008, a remote history of colon cancer was noted.  

A VA examination for diabetes mellitus was conducted in March 2008.  The Veteran reported diabetes mellitus was diagnosed 15 to 20 years ago, and that he was told at that time he had "borderline" diabetes and was placed on a diet.  He stated he was told he had diabetes about three to four years ago and put on a stricter diet.  The exact age at onset was not certain.  Medication was started in 2008.  He noted he had had hypertension since the 1980's, and was on medication for it.  The diagnoses were non-Insulin dependent diabetes mellitus and hypertension.  

VA outpatient treatment records show the Veteran was referred to the pulmonary/sleep medicine clinic in June 2008 for sleep disorder evaluation.  He stated he had excessive daytime sleepiness.  The assessment was he very likely had obstructive sleep apnea.  The next month he reported the palm of his right hand was sore for about one month.  He had no known injury or strain.  The impression was hand pain.  The Veteran was seen in the orthopedic clinic in November 2008 and complained of right fourth finger arthritis.  He claimed the finger had been hurting on and off for one year.  The impression was osteoarthritis of the ring finger of the right hand.  

A VA examination for diabetes was again conducted in October 2010.  The examiner noted she reviewed the claims folder and medical records.  It was indicated the Veteran had hemorrhoids/rectal cancer in the late 1970's or early 1980's, with surgical removal.  The pertinent diagnosis was essential hypertension.  The examiner commented this was not a complication of diabetes.  She stated there was no causative relationship between hypertension and diabetes mellitus and it was not worsened or increased by diabetes. 

On VA examination of the hands in January 2013, the examiner noted he reviewed the claims folder and VA medical records.  The diagnosis was right carpal tunnel syndrome.  The examiner commented it was less likely as not that the Veteran's right hand pain was incurred in or aggravated by service.  He stated that the carpal metacarpal arthritis was not related to the Veteran's service activity or his service-connected diabetes mellitus or carpal tunnel syndrome.  He noted that the conditions are completely unrelated and that the Veteran did not have a trigger finger.  He had thumb pain from carpal metacarpal arthritis.  

On VA examination of the bowels in February 2013, the Veteran reported he had never had intestinal surgery.  Based on a review of the record and an interview with the Veteran, the examiner stated there was no evidence he had ever had any surgical procedure on his small or large intestine.  She noted that a colonoscopy in November 2008 showed no evidence of a surgical resection and an abdominal CT in March 2012 noted no colon or small intestine abnormality.

On VA intestinal examination in 2013, the Veteran reported he had had some abdominal problems in the past, but he was not clear on the date or diagnosis.  The examiner stated he was a poor historian and that a review of the claims folder and VA medical records was silent for any mention of a gastrointestinal condition consistent with diverticulitis.  The diagnosis was colon polyps.  

A VA examination of the esophagus was conducted in 2013.  The diagnosis was gastroesophageal reflux disease.  The examiner noted the Veteran was a very poor historian, and stated he was having reflux and regurgitation of food in the past, but cannot remember if he had ever had an esophagogastroduodenoscopy.  The examiner observed the Veteran had a history of colon polyps, and they were removed in a colonoscopy in 2006.  The Veteran had no history of colon cancer noted in the records, and the examiner found no evidence of diverticulitis.  She stated that gastroesophageal reflux disease occurs when contents of the stomach enter the esophagus because the lower esophageal sphincter is not as tight as it should be.  She stated colon polyps are growths in the colon and likely occur secondary to lifestyle factors and genetics.  She asserted there was no known association between Agent Orange exposure, gastroesophageal reflux disease and the development of benign colon polyps.  She added there was nothing in the medical literature demonstrating any relationship between these conditions.  She observed that a review of the service treatment records shows no evidence of any event in service causing gastroesophageal reflux disease or his past benign colon polyps.  Thus, she concluded it was less likely than not that gastroesophageal reflux disease was incurred in or aggravated by service.  The examiner also stated there was no known relationship between benign colon polyps, gastroesophageal reflux disease and diabetes mellitus.  She added that diabetes mellitus does not cause gastroesophageal reflux disease or benign colon polyps.  Therefore, it was less likely than not that the Veteran's gastroesophageal reflux disease is proximately due to or aggravated by diabetes mellitus.

On VA examination of the skin in 2013, the Veteran said he was told he had pseudofolliculitis in Vietnam.  The examiner noted this was mentioned on the separation examination, but otherwise the claims folder, to include the service treatment records and VA medical records, were silent.  The Veteran asserted he still had issues with his skin peeling from time to time.  The diagnoses were tinea pedis, diagnosed in 1971, pseudofolliculitis, diagnosed in 1971 and onychomycosis, diagnosed in 2008.  The examiner commented there was no evidence of pseudofolliculitis on the examination.  She added there was no evidence of what is referred to as dermatitis (pseudofolliculitis on the service separation examination).  She also noted that while pseudofolliculitis was noted in service, since diabetes mellitus was not diagnosed until the 1980's, it could not have caused dermatitis/pseudofolliculitis.  Finally, the examiner concluded it was less likely than not that dermatitis was proximately due to, the result of or aggravated b diabetes mellitus.  

A VA examination for sleep apnea was conducted in 2013.  The Veteran reported he was told he stops breathing in his sleep.  The diagnosis was obstructive sleep apnea.  The examiner noted that sleep apnea is seen when relaxation of the pharyngeal muscles obstructs airflow leading to decreased oxygen levels.  While the Veteran has sleep apnea, there is no evidence that exposure to Agent Orange caused it.  The examiner opined it was less likely than not that sleep apnea was incurred in or aggravated by service, to include exposure to herbicides.  She was not aware of any medical literature showing a direct relationship between diabetes and sleep apnea.  She pointed out that sleep apnea is typically caused by obesity or anatomic abnormalities of the mouth/throat and not diabetes mellitus.  Thus, she concluded it was less likely than not that sleep apnea is proximately due to, the result of or aggravated by diabetes mellitus.

On VA genitourinary examination in 2013, the Veteran related he was having issues with increased frequency and was referred to urology in 2008 for an elevated PSA.  The diagnosis was benign prostatic hypertrophy.  The examiner stated there was no evidence Agent Orange or any other service activity caused benign prostatic hypertrophy.  She pointed out that benign prostatic hypertrophy is a benign enlargement of the prostate and occurs in every man as he ages.  Thus, it was less likely than not that benign prostatic hypertrophy was incurred in or aggravated by service, to include exposure to herbicides.  The examiner also commented she was not aware of any medical literature showing a direct relationship between diabetes mellitus and benign prostatic hypertrophy.  She added that diabetes mellitus does not cause or aggravate benign prostatic hypertrophy.  

A VA examination for hypertension was conducted in 2013.  It was noted the Veteran could not recall details well, but said he was having a routine examination with his private physician in the 1970's and was started on medication for high blood pressure.  The examiner noted the service treatment records are silent for hypertension.  The diagnosis was hypertension, diagnosed in the 1970's.  The examiner noted that a review of the service treatment records is silent for any mention of high blood pressure or a diagnosis of hypertension.  She noted the separation examination in 1971 was silent for hypertension and his blood pressure was normal at that time.  Thus, she concluded it was less likely than not that hypertension was incurred in or aggravated by service.  She also noted that since hypertension was noted in the 1970's and diabetes mellitus was diagnosed in the 1980's, it would be impossible for diabetes to have caused the Veteran's hypertension.  She added that diabetes mellitus does not cause hypertension and it was therefore less likely than not that it was proximately due to, the result of or aggravated by diabetes mellitus.

With respect to the Veteran's claim for service connection for a right hand disability other than carpal tunnel syndrome, the Board notes the initial indication of any problem involving the right hand was in 2008 when arthritis of the ring finger was demonstrated.  When the Veteran was examined by the VA in January 2013, it was reported he had right hand pain.  Based on a review of the record, the examiner concluded the Veteran's right hand pain was not related to service or his service-connected diabetes mellitus.  There is no medical opinion to the contrary.

The Veteran's lay assertions that a right hand disability is related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between any current right hand disability and service, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board concludes the opinion of the VA examiner is of greater probative value than the Veteran's statements regarding the etiology of a right hand disability.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for a right hand disability.

The Board acknowledges the Veteran apparently had a fungal infection of the feet, as well as pseudofolliculitis, on the separation examination in October 1971.  Otherwise, the separation examination was normal, and there is no indication of any complaints pertaining to high blood pressure, sleep apnea, benign prostatic hypertrophy and a gastrointestinal disability, to include gastroesophageal reflux disease, for many years after service.  

Following a VA examination in October 2010, the examiner opined that hypertension was not related to diabetes mellitus, nor did diabetes cause any increase in severity to hypertension.  Similarly, the Veteran was examined by the VA in 2013, and the examiner concluded, based on an examination and review of the records, that sleep apnea, hypertension, benign prostatic hypertrophy and a gastrointestinal disability were not related to service and had not been aggravated by the Veteran's service-connected diabetes mellitus.  

With respect to a skin disorder, the Board notes service connection is in effect for tinea pedis with onychomycosis.  The examiner noted in 2013 that pseudofolliculitis was not shown following service, to include on the recent examination.  Further, the examiner opined that it could not have been caused by diabetes since it was present many years before a diagnosis of diabetes mellitus was made, nor was it aggravated by diabetes.  The record reflects that while the Veteran was noted to have scrotal dermatitis in June 1984, this was more than 12 years after service, and has not been shown to be related to service.  

The Veteran's representative argues that the opinions rendered on the VA examinations in 2013 are inadequate since the conclusions relied on the "absence of evidence."  This is simply not true.  The examiners noted the fact that clinical evaluations found no abnormalities on the separation examination suggesting the Veteran had sleep apnea, hypertension, benign prostatic hypertrophy, a gastrointestinal disability or a right hand disability.  The record also shows the Veteran has reported he had hypertension in the 1980's.  He was evaluated in 2006 for urinary symptoms of no more than one year's duration (that proved to be benign prostatic hypertrophy), and rectal polyps were first demonstrated in 2006 following a colonoscopy.  In addition, his initial complaints of right hand pain (other than carpal tunnel syndrome), to include arthritis of the finger, were also first shown many years after service.  Thus, contrary to the allegations of the Veteran's representative, the opinions were not based on the absence of evidence, but evidence that the Veteran acknowledged his conditions had their onset many years after service.  

The Board has also considered whether service connection is warranted based on exposure to herbicides.  As noted earlier, the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  However, the disabilities addressed on the merits in this decision do not fall within the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  Moreover, there is no competent evidence of record otherwise suggesting a link between any of the disabilities addressed herein on the merits and herbicide exposure.  To the contrary, the January 2013 VA examiner was aware of such exposure and the various opinions offered expressly discounted any causal relationship between those disabilities which might be viewed as possibly related to herbicide exposure.  

Finally, the Veteran's lay assertions that sleep apnea, hypertension, benign prostatic hypertrophy, dermatitis and a gastrointestinal disability are related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between any current disability and service, or a service-connected disability, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board concludes the opinion of the VA examiner is of greater probative value than the Veteran's statements regarding the etiology of a sleep apnea, hypertension, benign prostatic hypertrophy, dermatitis, and a gastrointestinal disability.  The Board finds, accordingly, that the preponderance of the evidence is against the claims for service connection for these disabilities.


ORDER

Service connection for sleep apnea, hypertension, benign prostatic hypertrophy, dermatitis, a gastrointestinal disability and a right hand disability, other than carpal tunnel syndrome, is not warranted.  To this extent, the appeal is denied. 


REMAND

The Veteran also asserts service connection is warranted for coronary artery disease and hyperlipidemia.  The Board acknowledges there is conflicting evidence in the record as to whether the Veteran has coronary artery disease.  When examined by the VA in March 2008, it was reported that an echocardiogram the previous month showed reversible ischemia and left ventricular hypertrophy.  The diagnosis was coronary artery disease.  At that time, the examiner opined it was at least as likely as not that coronary artery disease was related to diabetes mellitus.  

In May 2011, a VA physician opined it was less likely than not that the Veteran had coronary artery disease.  He noted that multiple electrocardiograms indicated cardiac ischemia, but cardiac catheterization in April 2008 did not reveal findings of coronary vessel blockage.  

On VA cardiology examination in January 2013, the examiner stated it would be impossible to definitively state whether the Veteran currently has coronary artery disease without resort to speculation.  She noted the last coronary catheterization in 2008 was normal.  She asserted that without another catheterization or other invasive procedure, it would be impossible to state whether the Veteran has coronary artery disease.  She further noted that hyperlipidemia likely plays a part in contributing to atherosclerosis, which is responsible for coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA cardiology examination to determine the existence and etiology of coronary artery disease.  All appropriate non-invasive tests deemed medically feasible should be performed.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50% probability or higher) that the Veteran has coronary artery disease; if so, whether it is related to service or was aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected diabetes mellitus.  The rationale for any opinion should be set forth.  The claims folder, to include the Veteran's Virtual VA records, should be made available to the examiner in conjunction with the examination.

2.  The RO should then review the record and readjudicate the claims.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


